An examination of appellant's motion for rehearing confirms our opinion that the legal questions have been properly disposed of. The facts impress one that appellant's conduct at the time he killed deceased was that of one not in a normal mental condition. Evidence in behalf of appellant explained it on the theory that he was afflicted with epilepsy which disease produced the condition of abnormality. The state's evidence explained it on the theory that appellant was drunk from the recent use of intoxicating liquor, which if it had caused temporary insanity would only mitigate the penalty. The jury evidently adopted the state's theory, which finding support in the evidence they had a right to do. For the same reason they might have adopted appellant's theory, but not having done so furnishes this court no sufficient reason for disturbing the verdict.
The motion for rehearing is overruled.
Overruled. *Page 227